Citation Nr: 0930703	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for bilateral heel 
spurs.

6.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In March 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Milwaukee RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The Board has considered whether the issue of entitlement to 
service connection for PTSD should be read more broadly to 
include service connection for depression pursuant to Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  The case at hand can be distinguished from 
Clemons, as that case concerned VA's failure to consider a 
claim of entitlement to service connection for a psychiatric 
disability other than the one specifically claimed, even 
though it was the psychiatric symptomatology for which the 
Veteran was seeking service connection.  In the case at hand, 
however, VA has already adjudicated the claim of entitlement 
to service connection for depression.  The Veteran was 
notified of the denial of this claim and of how to perfect an 
appeal, and he chose not to do so.  Thus, unlike Clemons, 
this is not a case in which VA has ignored the issue of 
entitlement to service connection for depression.  Rather, it 
has been specifically denied by the RO, and the Veteran 
subsequently appealed only the claim for PTSD.  The Board 
therefore finds that it does not have jurisdiction over the 
issue of entitlement to service connection for depression.


FINDINGS OF FACT

1.  The Veteran did not exhibit right ear hearing loss in 
service or within one year after discharge from service, and 
right ear hearing loss is not otherwise shown to be 
associated with his active duty.

2.  The Veteran is not shown to be suffering from tinnitus 
that is due to any event or incident of his service.

3.  The Veteran does not have a current diagnosis of PTSD for 
purposes of service connection.

4.  The Veteran's bilateral pes planus was noted on his entry 
into service and was not aggravated by active duty, and 
bilateral pes planus is not otherwise shown to be associated 
with the Veteran's active duty.

5.  The Veteran did not exhibit bilateral heel spurs in 
service, and bilateral heel spurs are not otherwise shown to 
be associated with the Veteran's active duty.

6.  The Veteran did not exhibit a bilateral ankle disability 
in service, arthritis of the ankles is not shown within one 
year after discharge from service, and a bilateral ankle 
disability is not otherwise shown to be associated with the 
Veteran's active duty.


CONCLUSIONS OF LAW

1.  The Veteran's claimed right ear hearing loss is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309 
(2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

4.  The Veteran's bilateral pes planus is not due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).

5.  Bilateral heel spur are not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

6.  The Veteran's bilateral ankle disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an August 2005 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate his service connection claim for PTSD.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  A November 
2005 letter provided this information with respect to the 
remaining issues on appeal.  A March 2006 letter advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims, pursuant to the Court's holding in Dingess, supra.
 
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, service 
personnel record, and Social Security Administration (SSA) 
records, and arranged for him to undergo a VA examination in 
October 2006.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been given a VA 
examination in connection with the PTSD claim on appeal.  The 
Board finds, however, that an examination is not necessary 
under McLendon, as the record does not contain competent 
evidence that the Veteran suffers from PTSD.  As will be 
further discussed below, VA medical records contain no 
positive PTSD screenings, and no PTSD diagnosis appears in 
any of the records that have been submitted.  These records 
do reflect that the Veteran has received mental health 
treatment for substance abuse disorders, but no diagnosis of 
PTSD is ever made or contemplated in these records.  While 
the Veteran is competent to report symptomatology, he is not 
competent to attribute that symptomatology to a specific 
underlying diagnosis.  As will be discussed in greater 
detail, the Veteran has undergone mental health care 
evaluations on numerous occasions, to include a PTSD 
screening, and none of those evaluations have led to a 
diagnosis of PTSD.  Therefore, the Board finds that a VA 
examination for PTSD is not warranted.

The Board also notes that the October 2006 VA examination 
report does not provide etiology opinions with respect to the 
Veteran's bilateral heel spur and ankle disability claims.  
As will be discussed below, however, the Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the claims.  While no etiology opinion is 
expressly provided, the VA examiner thoroughly discussed the 
medical records on file and the Veteran's own contentions 
regarding his history of foot pain and treatment.  Neither 
the medical records nor the Veteran's lay testimony, if 
accepted as credible, establishes that the Veteran either 
complained of or sought treatment for a foot disability for 
at least a decade following his separation from service, and 
nothing in the VA examination report suggests a link between 
the Veteran's heel spurs or ankle disability and his military 
service.  The competent medical evidence of record does not 
otherwise demonstrate that the Veteran suffered from heel 
pain or an ankle disability in service or for 20 years after 
separation from service.  

Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as sensorineural hearing 
loss and arthritis, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309. 
 
A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary 
or intermittent flare-ups of a preexisting disorder are not 
sufficient to constitute aggravation.  Rather, the underlying 
condition must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

A.  Right Ear Hearing Loss

The Veteran has claimed entitlement to service connection for 
right ear hearing loss.  He essentially claims that this 
disability was incurred in service due to exposure to loud 
noise from firing weapons during basic training and AIT and 
from over the road driving of a semi 5-ton tractor trailer.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As converted, a September 1967 induction examination 
report showed that pure tone thresholds in the right ear at 
500, 1000, 2000, and 4000 Hertz were 20, 20, 15, and 15 
decibels, respectively.  

The Veteran's November 1969 separation examination report 
noted right ear pure tone thresholds of 20, 20, 10, 5, and 15 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
Veteran noted no complaints or history of hearing loss on his 
November 1969 separation medical history report, and the 
Veteran's service treatment records do not reflect that he 
ever complained of or was treated for hearing loss.

A November 1991 VA audiology evaluation notes that the 
Veteran had no complaints of decreased hearing, but he did 
report occasional tinnitus.  He reported that he worked in 
construction for five years.  His hearing was noted to be 
within normal limits from 250 Hertz to 8000 Hertz 
bilaterally, and that his speech discrimination was within 
normal limits bilaterally.  The audiologist noted that the 
Veteran's hearing was adequate for all communication 
situations.  No follow-up was planned, and it was recommended 
that the Veteran use ear protection when in high noise work 
environments.

An October 2006 VA audiological examiner opined that it was 
more likely than not that the Veteran's right ear hearing 
loss is not related to service.  The examiner noted normal 
hearing upon entrance into service and separation from 
service.  The examiner also noted that the Veteran had normal 
hearing at the November 1991 VA audiological evaluation.  The 
examiner concluded that the hearing loss present today is 
more likely than not due to post-military noise exposure.  
The examiner noted that the Veteran worked in construction 
and factory settings for approximately 20 to 25 years.  The 
examiner concluded that hearing loss is more likely due to 
this post-service occupational noise exposure due to its late 
onset.

The only assertion that his right ear hearing loss was caused 
by his military service comes from the Veteran himself.  
Significantly, the Board notes that the Veteran has not 
asserted that he noticed his hearing loss during service or 
shortly thereafter.  Thus, there is no assertion of a 
continuity of symptomatology since service.  Furthermore, the 
Board notes the November 1991 VA medical evidence 
demonstrating normal hearing over 20 years following his 
separation from service.  To the extent that the Veteran is 
asserting that his current right ear hearing loss is related 
to noise exposure that occurred in service decades before 
right ear hearing loss was first manifested, as a lay person 
he lacks the requisite medical knowledge and education 
necessary to render a probative opinion linking in-service 
noise exposure to hearing loss that did not manifest until 
decades later.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for right ear hearing loss.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Tinnitus

The Veteran has also claimed entitlement to service 
connection for tinnitus as a result of in-service acoustic 
trauma.

Neither the September 1967 entrance examination report nor 
the November 1969 separation examination report shows 
complaints of ringing in the ears, while the Veteran 
indicated no past or current ear abnormalities on his 
November 1969 separation medical history record.  

Reports of tinnitus are not of record until the November 1991 
VA medical record, which notes that the Veteran complained of 
occasional tinnitus. 

The October 2006 VA audiology examination report notes that 
the Veteran reported a ringing sound in his ears that occurs 
approximately one or two times a week for a few seconds and 
then disappears.  As noted above, the Veteran worked in 
factories and construction for approximately 20 to 25 years 
following service.  The examiner found it more likely than 
not that the Veteran's tinnitus was not connected to his 
military service.  In justifying this opinion, the examiner 
noted a lack of complaints of tinnitus while entering or 
exiting service.  The examiner also noted that the Veteran 
did not complain of any tinnitus within one year of 
discharge.  The examiner stated that the type of tinnitus the 
Veteran describes is not unlike that of the normal hearing 
population, as it is short and of random duration which has 
been deemed non-pathological.

As with the hearing loss claim, the Board notes that the only 
contrary opinion on this issue comes from the Veteran 
himself.  In this instance, the Veteran also specifically 
testified at his March 2007 DRO hearing that he has had 
tinnitus since service.  In this regard, the Board recognizes 
that the Veteran is competent to report experiencing symptoms 
such as ringing in his ears, and to this extent, his 
testimony is entitlement to some probative weight.  
Ultimately, however, the Board finds the most probative 
evidence to be the opinion of the VA health care specialist, 
who considered the Veteran's own report, but considered his 
post-service employment history, as well as the current 
nature and severity of his tinnitus, in finding that it was 
more likely than not unconnected to military service.

The Board concludes that the preponderance of the evidence of 
record is against finding that the Veteran's current tinnitus 
is linked to his military service.  As such, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.

C.  PTSD

The Veteran has also claimed entitlement to service 
connection for PTSD as a result of a stressful incident that 
occurred while he was stationed with the 53rd Transportation 
in service.  Specifically, the Veteran has described having a 
tire blow out and start on fire on the tractor-trailer full 
of live ammunition he was driving on the Autobahn.  It took 
him about ten minutes to extinguish the fire.  He stated that 
he is sure that he reported this incident to his unit.

With specific reference to PTSD, establishing service 
connection requires: (1) a current medical diagnosis of PTSD 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV) criteria; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Service connection for PTSD must be denied, as the Veteran 
has not been diagnosed with PTSD in accordance with the DSM-
IV criteria.  In fact, the Veteran underwent a VA mental 
disorders examination in January 1999 in which he was 
diagnosed with alcohol and cocaine abuse disorders, both in 
remission for five months, and history of polysubstance abuse 
disorder.  No diagnosis of PTSD was given.  

On examination, the Veteran spoke softly but was fluent and 
articulate.  He was cooperative, self-disclosing, and 
appropriate in coping with the interview situation.  He said 
he had no problems thinking or communicating with people.  He 
denied psychotic symptoms.  He disclaimed inappropriate 
social or other behavior when he is not using drugs.  He was 
rational, coherent, and goal-directed in his thinking.  He 
stated he is somewhat forgetful if he does not concentrate, 
but can recall better when he is able to focus.  He was 
living at the Vets Place, which he said made it harder for 
him to deal with everyday things and to concentrate because 
there were too many distractions.  Despite his difficulties 
controlling his diet at Vets Place, he said his appetite was 
good and that he was eating and not losing weight.  His sleep 
was interrupted twice or three times a night because he had 
to go to the bathroom.  

He said he is generally in a good mood, and described his 
mood as "fine."  He reported that he may get headaches 
twice per week.  He denied anxiety states and panic episodes.  
No psychotic symptoms were elicited or manifested.  He said 
he did have some crazy dreams while under the influence of 
cocaine, but he had not smoked crack since early August 1998.  
Part of his inability to sleep during the night was due to 
the fact that he shared a room with six other people who were 
getting up and down throughout the night.  On a self-report 
of inventories, the Veteran had endorsed the statement that 
he felt terribly depressed and sad most of the time.  This 
contrasted sharply with his report to the examiner that his 
mood was fine and that he was in a good mood most of the 
time.  He did not appear depressed and denied suicidal or 
homicidal wishes.  He appeared fairly relaxed and tension-
free.  He denied feelings of guilt.  He described himself as 
"easy going, friendly, trying to help people."  He had no 
problem with his temper and felt that his behavior was under 
control when he was not drinking or smoking crack.  He was 
able to maintain personal hygiene and other basic activities 
of daily living.  His rate and flow of speech were normal, 
and he did not display irrelevant, illogical, or obscure 
speech patterns.

On the basis of this examination, the VA examiner concluded 
that the Veteran was not clinically depressed.  He did not 
appear depressed during the interview, nor did he report 
notable symptoms of dysthymic disorder.  The examiner stated 
that the Veteran may have grossly exaggerated symptoms of a 
mental disorder on the self-administered inventories to 
support his claim for non-service-connected pension or to 
elicit a sympathetic response to a plea for psychiatric help.  

The Board has reviewed the rest of the Veteran's claims 
folder and has found that no diagnosis of PTSD has been made.  

A June 2005 mental health assessment determined that the 
Veteran had alcohol abuse and cocaine abuse.  It noted that 
the Veteran was on no current psychiatric medications.  He 
acknowledged being the victim of physical abuse and denied 
being the victim or perpetrator of sexual abuse.  He was 
alert and oriented to person, place, and time.  His 
appearance was normal, and he was neatly dressed with good 
hygiene.  His interview behavior was normal, and he was 
pleasant and cooperative with the interviewer.  Motor 
activity was within normal limits.  Speech was normal in 
rhythm, rate, and flow.  Flow of thought was normal.  The 
Veteran reported that his memory was normal.  His 
concentration was intact.  He had no thoughts or plans to 
harm or kill himself or others.  He denied auditory and 
visual hallucinations.  No delusions were expressed or 
elicited.  His mood was stable, affect was full, judgment was 
fair, and insight was partial.  

A June 2005 VA medical center PTSD screen was negative.  This 
record reflects that the Veteran responded 'no' when asked 
whether he had ever had any experience that was so 
frightening, horrible, or upsetting that, in the past month, 
he (A) had nightmares about it or thought about it when he 
did not want to; (B) tried hard not to think about it or went 
out of his way to avoid situations that reminded him of it; 
(C) was constantly on guard, watchful, or easily startled; or 
(D) felt numb or detached from others, activities, or his 
surroundings.

The only evidence that the Veteran currently suffers from 
PTSD comes from his own assertions.  While the Veteran, as a 
lay person, is not competent to diagnose a complex 
disability, his lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness and 'may provide sufficient support for a claim of 
service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau, supra.   However, the Board finds 
that a lay person is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as 
diagnosing PTSD, especially in light of the competent medical 
evidence discussed above that attributes the Veteran's 
current symptoms of psychiatric disability to substance abuse 
disorders.  See id.  Therefore, this is not a case in which 
the Veteran and lay belief alone can serve to establish a 
PTSD diagnosis.  See Espiritu, supra.; Moray v. Brown, 5 Vet. 
App. 211 (1993).

Thus, even if the in-service stressor was accepted as having 
occurred just as the Veteran described, based on a lack of a 
current diagnosis of PTSD, the Board finds that service 
connection for PTSD is not warranted.  See Brammer, supra.  
In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply, because 
the preponderance of the evidence is against the claim.  See 
Gilbert, supra.

D.  Pes Planus

The Veteran essentially claims that his pre-existing pes 
planus was aggravated by his military service.  The September 
1967 entrance examination report notes that the Veteran had 
pes planus on his entrance into service.  His November 1969 
separation examination report also notes bilateral pes 
planus.  A November 1969 service treatment record comments on 
the Veteran's pes planus when he sought treatment for a 
stubbed toe.  Otherwise, there is no indication that the 
Veteran ever complained of or sought treatment for pes planus 
in service.  

An October 2006 VA foot examination report diagnoses pre-
existing moderate bilateral pes planus.  The examiner opined 
that the Veteran's pes planus has remained constant without 
any evidence of accelerated disease since his military 
discharge.  He noted that the Veteran was found to have 
moderate pes planus on his induction physical which remained 
the same throughout his active duty without evidence of 
treatment or complaints of feet pain related to pes planus.  
It was noted that the Veteran reported initially receiving 
arch supports for this condition approximately ten years 
after his military discharge.  Therefore, the examiner 
concluded that the Veteran's pre-existing bilateral pes 
planus is less likely as not to have been aggravated beyond 
the normal progression by his military service.

As noted, the Veteran's pes planus was noted on entrance into 
service.  Thus, the presumption of soundness doesn't apply.  
Furthermore, the only competent medical opinion addressing 
the possibility of aggravation found that it was unlikely to 
have occurred.

The Veteran has not presented contrary competent evidence 
from a medical professional demonstrating that his pes planus 
was aggravated beyond the normal course of the disability due 
to his military service.  The Veteran testified at his March 
2007 DRO hearing that he was given shoe inserts and special 
boots to wear during service.  His service treatment records, 
however, do not contain such information.  Even if that was 
the case, however, that fact alone does not suggest that his 
pes planus increased in severity during service, and the 
record does not contain competent evidence otherwise 
suggesting that the Veteran's pes planus progressed in 
severity following his induction into service.  

While the Board has considered the Veteran's lay assertion, 
the Board finds the most probative evidence as to whether his 
disability increased in severity during service to be the VA 
examiner's opinion.  Therefore, the Board concludes that the 
preponderance of the evidence is against finding that his pes 
planus underwent an increase in disability during service. 

Absent a showing of any increase in disability during 
service, the presumption of aggravation does not apply.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).

E.  Bilateral Heel Spurs

The Veteran has also claimed entitlement to service 
connection for bilateral heel spurs.  Other than the 
bilateral pes planus discussed above, the Veteran's September 
1967 entrance examination report and November 1969 separation 
examination report do not reflect a clinical abnormality of 
the feet.  Nor does the Veteran report having ever had foot 
trouble on his November 1969 separation medical history 
record.  As noted above, the Veteran's only in-service 
medical complaint related to his feet is contained in a 
November 1969 record of treatment sought for a stubbed toe.  
No heel abnormality is noted at this time or at any other 
time during service.  

The October 2006 VA examination report diagnoses bilateral 
calcaneal bone spurs.  According to this record, the Veteran 
reported having first sought treatment for foot pain from a 
private doctor in approximately 1980, and that he sought VA 
treatment in the 1990s.  The private treatment records are 
not on file, but the VA medical records show that minimal 
left calcaneal spurring was found according to a June 1997 
radiology report.

Even though the October 2006 VA examination report does not 
expressly opine as to whether the Veteran's bilateral 
calcaneal bone spurs are related to his military service, the 
Board finds that service connection must be denied due to a 
lack of evidence of disability in service or for at least 10 
years thereafter.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Although the Board believes that the Veteran is 
sincere in his belief that there is an etiological 
relationship between his bilateral bone spurring and his 
military service, as a layperson who is untrained in the 
field of medicine, the Veteran himself is not competent to 
provide a medical opinion as to this matter.  Espiritu, 
supra.  The Veteran has submitted no physician's opinion in 
support of his claim.

For the reasons and bases set forth above, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection for bilateral heel spurs, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of positive and negative evidence.  See 
Gilbert; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

F.  Bilateral Ankle Disability

The Veteran has also claimed entitlement to service 
connection for a bilateral ankle disability.  He essentially 
contends that he injured his ankles as a result of running, 
turning, and climbing during basic training.  He testified at 
his March 2007 hearing that he did not seek medical treatment 
for this condition while in service.  

As with the claim of entitlement to service connection for 
bilateral heel spurs, the Veteran's service treatment records 
show no complaints of or treatment for a bilateral ankle 
disability.  Nor are such complaints noted in the Veteran's 
entrance or separation examination or medical history 
reports.  Furthermore, with respect to his ankle arthritis, 
there is no evidence of arthritis in either of the Veteran's 
ankles within one year of his separation from service.

The October 2006 VA examination report diagnosed the Veteran 
with osteoarthritis of both ankles with chronic rupture of 
the right anterior tibial tendon and partial tear of the left 
anterior tendon.  As with the bilateral heel spurs claim, 
there is no indication that the Veteran sought medical 
treatment for an ankle disability for at least 20 years 
following his separation from service. As noted above, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson, supra.   
Nor has the Veteran submitted competent medical evidence of a 
relationship between his bilateral ankle condition and his 
military service.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert, supra.  Accordingly, the claim of entitlement to 
service connection for a bilateral ankle condition must be 
denied. 




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bilateral heel spurs is 
denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


